Citation Nr: 0635913	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-15 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to February 
1946.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

Based on an August 2006 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for additional development is necessary before 
proceeding to evaluate the merits of the veteran's claim.  

The record reflects that the veteran wrote in his November 
2002 VA Form 21-4142 that he received treatment for tinnitus 
from the VA Medical Center in Kansas City from January 1970 
to the present; however, the RO only obtained VA treatment 
records from May 2001 to July 2002.  The Board notes that VA 
treatment records from December 2000 to August 2001 were 
already of record.  The Board also observes that a VA Form 
119 dated in June 2001 reveals that the veteran reported 
treatment for ear problems at the VA clinic in Kansas City 
from 1946 to 1948.  The veteran again wrote in his March 2002 
claim that he received treatment for his ears for two years 
following his discharge from service.  The claims folder, 
however, only contains treatment records for May and June of 
1948, which were obtained in connection with an earlier claim 
for defective hearing.  Therefore, the RO should obtain any 
outstanding VA treatment records from 1946 to the present 
pertaining to the veteran's treatment for tinnitus and/or ear 
problems.    

The record additionally shows that the veteran has not been 
provided with adequate notice under the VCAA with respect to 
his claim for service connection of tinnitus.  Therefore, the 
RO should additionally furnish the veteran with appropriate 
VCAA notice.  

Accordingly, the case is REMANDED for the following actions:

1.  Please provide the veteran with 
appropriate VCAA notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to a 
claim of entitlement to service connection 
for tinnitus, including which portion of 
the information and evidence is to be 
provided by the veteran and which portion 
VA will attempt to obtain on behalf of the 
veteran as required by 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005) and 
38 C.F.R. § 3.159 (2005).  The notice 
should also address the five elements of a 
service connection claim as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The veteran 
should be afforded the appropriate period 
of time for response to all written notice 
and development as required by VA law.

2.  The RO should obtain all outstanding 
VA treatment records pertaining to any 
treatment the veteran received for 
tinnitus and/or ear problems from February 
1946 to the present.  The search should 
include any archived or retired records.  
If no records are available, please make 
specific note of that fact in the claims 
file.  

3.  After any outstanding VA treatment 
records pertaining to treatment for 
tinnitus and/or ear problems have been 
obtained, the March 2004 VA audiological 
examiner should offer a medical nexus 
opinion regarding the etiology of the 
veteran's claimed tinnitus based on review 
of the veteran's claims folder to include 
consideration of any additional medical 
evidence obtained since the March 2004 
audiological examination.  

If the March 2004 VA audiological examiner 
is not available to render such opinion, 
the veteran should be afforded with another 
VA audiological examination to determine 
the identity and etiology of any tinnitus 
that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary should be accomplished and all 
findings reported in detail.  The claims 
file should be made available for review in 
connection with the examination.  The 
examiner should state whether any tinnitus 
found on examination is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically related 
to the veteran's military service.  Please 
send the claims folder to the examiner for 
review in conjunction with the examination.  

In either case, the audiological examiner 
should particularly note the following when 
rendering his or her medical opinion 
regarding the etiology of the veteran's 
claimed tinnitus: the veteran's service as 
a tank driver during World War II, the 
veteran's service medical records to 
include documentation of a head injury in 
May 1944; the June 1961 neuropsychiatric 
examination noting that the veteran 
complained of intermittent ringing in the 
ears; the December 1961 ENT examination 
report to include audiogram and x-ray 
findings; VA audiological evaluation 
reports dated in February 1992, April 1992, 
April 1994, May 1994, August 2001, January 
2003, and March 2004; and any VA treatment 
records from 1946 to present pertaining to 
treatment for tinnitus and/or ear problems.  

4.  After any additional notification 
and/or development that the RO deems 
necessary is undertaken, the veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


 Department of Veterans Affairs


